Citation Nr: 1315047	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed sleep apnea, to include as secondary to the restrictive airway disease.

2.  Entitlement to a rating in excess of 10 percent for restrictive airway disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975 and September 1976 to July 1994. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011 the Board remanded the issue of entitlement to an increased rating for the service-connected restrictive airway disease.  The Board also denied service connection for sleep apnea to include on a secondary service connection basis.  The Veteran then appealed the denial of service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (Court); the Court then granted the motion for a joint remand in an October 2011 order. 

In July 2010 the Board remanded in order for the Veteran to be afforded a Board hearing and in December 2010 the Veteran presented testimony at a Board hearing.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge (VLJ) who conducted the Veteran's December 2010 hearing is no longer with the Board and in March 2012 the Veteran was informed of his right to a new Board hearing.  In April 2012 he requested a new Travel Board hearing and in August 2012 the issues of entitlement to service connection for sleep apnea and an increased rating for the service-connected restrictive airway disease was remanded for a Travel Board hearing.  The Veteran then testified before the undersigned Veterans Law Judge in January 2013. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the Veteran's January 2013 hearing testimony.

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU rating, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an increased rating for restrictive airway disease and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issue is listed on the title page.

The issue of an increased rating for the service-connected restrictive airway disease and entitlement to a TDIU rating are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Credible statements from the Veteran and his ex-wife indicate that the Veteran has experienced continuous symptoms associated with sleep problems during and since service and there is no medical evidence of record that is against the Veteran's sleep apnea being related to military service.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.

The Veteran testified that he did not report any symptoms of sleep apnea during service nor was he treated or diagnosed with sleep apnea during service.  On the Veteran's May 1994 Report of Medical History for Separation he did not document any sleep apnea but did state that he occasionally had chest discomfort. 

The post-service treatment records show that the Veteran was diagnosed with sleep apnea in 2005; at the Veteran's June 2008 VA examination for his restrictive airway disease he stated that he was diagnosed with obstructive sleep apnea in 2005 and a chronic morning cough with sputum.  There was also a notation that the Veteran had a diagnosis of asthma.  The Veteran was afforded a VA examination in September 2009 and it was noted that the Veteran developed sleep apnea that required the use of a CPAP machine.  It was stated that there was no relationship between restrictive airway disease and sleep apnea.  There was also no causal relationship and no evidence in the literature that supported such a relationship and there are no events in this case that would indicate a causal relationship or a material aggravation.

In July 2009 the Veteran's ex-wife submitted a statement that beginning in 1987 the Veteran started snoring very heavy and he would stop breathing for a few minutes and then resume his breathing and snoring pattern.  He always woke up tired and was sleepy most of the day.  She stated that this went on for years and that he would not seek help during his military service, and after his retirement he woke up screaming after an episode in which he stopped breathing while he was sleeping and felt as if he was dying. 

The Veteran testified that his symptoms began during service but he did not want to complain that he was always tired.  He also testified that his ex-wife would tell him that he stopped breathing during the night for a few minutes and this went on for at least eight years before he retired from the military. 

After a careful review of the Veteran's claims file, the Board finds that there are no negative medical nexus opinions on the basis of direct service connection of record; the only medical opinion of record is on a secondary service connection basis.  Even though there are no medical opinions of nexus on the basis of direct service connection of record the Board finds that the Veteran has competently and credibly testified to the onset of his sleep apnea during his military service and the continuity of symptomatology associated with such disorder; this was also supported by the statement submitted by the Veteran's ex-wife.     

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report his own symptoms (which he perceives as associated with his sleep apnea), and his ex-wife is competent to report facts of which she has first-hand knowledge, or which she observes (here, certain symptoms that they have observed the Veteran experiencing). See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds that the medical histories provided by the Veteran and his ex-spouse are credible, as they are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of their statements.

The Board notes that the Veteran has asserted that symptoms attributable to his sleep apnea began in 1987.  While there is no objective record documenting the alleged problems as early as 1987, the statements submitted by the Veteran and his ex-wife document that his symptoms began during service.  Further, the Veteran's assertions that he continued to experience sleep apnea symptoms from service up to his initial sleep apnea diagnosis is supported by his ex-wife's statement, which is not contradicted by, or inconsistent with, any other evidence of record.  In short, the Board finds no reason to question the veracity of the lay assertions made by the Veteran and his ex-wife as to the onset and continuity of symptoms that may be associated with the Veteran's later-diagnosed sleep apnea, and such assertions are, thus, deemed credible.

Given the totality of the evidence-to particularly include the credible lay assertions concerning in-service onset and subsequent continuity of the Veteran's symptoms-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea are met.


ORDER

Service connection for sleep apnea is granted. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran's most recent VA examination for his service-connected restrictive airway disease was in March 2012.  However, the Veteran testified that he saw a private doctor for his restrictive airway disease and that no records were added to his claims file in the past two years.  The Board held the record open in order for the Veteran to submit the additional records; however, the Veteran did not submit any additional records.  Thus, the Board finds that the RO should contact the Veteran in order to obtain information and authorization of outstanding private treatment records. 

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  The Veteran testified that while he was working his service-connected disabilities still interfered with his ability to work.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Id.

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should schedule the Veteran for a VA examination to determine whether his service-connected disabilities render him incapable of performing the mental and physical acts required for substantially gainful employment, given his educational and occupational background. 

The Board notes at the time of the March 2011 Board decision the Veteran was represented by the American Legion.  When the Veteran appealed the issue of entitlement to service connection for sleep apnea to the Court he was represented by a private attorney.  The August 2012 remand listed the Veteran's private attorney as the current representative but there is no indication in the Veteran's claims file that there was a power of attorney authorized for all of the Veteran's issues on appeal.  At the Veteran's January 2013 Board hearing the Veteran did not have any representation with him.  Thus, the Board finds that while on remand, the RO should contact the Veteran in order for him to clarify who his current representative is for the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran in order to determine who currently has power of attorney and who will represent him for the remaining issues on appeal.      

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his restrictive airway disease.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from his private physicians and VA facilities, including VA facilities other than the Bay Pines and Ellenton.  Particular efforts should be made to collect all records, including a report of surgery dated October 1, 2010 (or thereabouts) from Dr. Benningfield of the University of South Florida.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  The RO should send the Veteran appropriate VCAA notice for the issue of entitlement to a TDIU rating in accordance with  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

4.  The Veteran should be afforded a VA examination to determine whether his service-connected disabilities precludes him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the record evidence, the examiner should identify the symptoms and manifestations associated with the Veteran's service-connected disabilities and opine as to whether his disabilities render the Veteran incapable of performing the mental and physical acts required for all forms of employment, given his educational and occupational background.  In making this assessment, the examiner is advised that neither the Veteran's age nor his non-service-connected disabilities should be considered.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

5.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  The RO will then readjudicate remaining issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


